


109 HCON 73 : Supporting the goals and ideals of National

U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		109th CONGRESS
		2d Session
		H. CON. RES. 73
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 6, 2006
			Received
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  High School Seniors Voter Registration Day. 
	
	
		Whereas in order for the government of the United States
			 to remain of the people, by the people, and for the people, individuals must
			 take advantage of their right to vote;
		Whereas the right to vote is one of the most important
			 rights of a citizen, and every effort should be made to promote voter
			 registration at school so that students may begin
			 participating in the foundation of the Nation’s representative
			 democracy;
		Whereas the Legislature of Louisiana voted in 2002 to
			 recognize annually the first Tuesday in May as National High School Seniors
			 Voter Registration Day; and
		Whereas the purpose of National High School Seniors Voter
			 Registration Day is to allow students to register to vote at school to
			 encourage their participation in making democracy work: Now, therefore, be
			 it
		
	
		That Congress supports the goals and ideals
			 of National High School Seniors Voter Registration Day, and encourages all
			 eligible students to register to vote.
		
	
		
			Passed the House of
			 Representatives December 5, 2006.
			Karen L. Haas,
			Clerk.
		
	
